PER CURIAM.
The referee found that claimant suffered from a compensable occupational disease of the back. The Workmen’s Compensation Board denied the claim, however, because they found that claimant was not credible and because there was insufficient medical evidence to support a finding of compensable occupational disease.1 The trial court affirmed the denial and, having reviewed the record, we too affirm the denial. Jenkins v. SAIF, 21 Or App 447, 451, 535 P2d 124 (1975).
Affirmed.

At the hearing claimant admitted previous falsifications concerning the cause of his condition.